Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered August 1, 2006, which, in an action on a guaranty, granted defendant’s pre-answer motion to dismiss the action, unanimously affirmed, with costs.
The action was properly dismissed for lack of jurisdiction, there being no evidence that the subject guaranty, which was drafted and executed in the United Kingdom, involved any purposeful activity by defendant in New York (see O’Brien v Hackensack Univ. Med. Ctr., 305 AD2d 199, 200-201 [2003]). Indeed, the only purposeful activity alleged is that defendant’s New York-based counsel assisted in negotiating the guaranty. That is not enough (see Glassman v Hyder, 23 NY2d 354, 363 [1968]). Nor does plaintiff show that defendant is present in New York. Moreover, assuming jurisdiction, the action should in any event be dismissed on the ground of forum non conveniens. The parties are both foreign corporations that maintain their principal offices in the United Kingdom, where an alternative forum exists, and it does not appear that either party is authorized to do business in New York or maintains an office in New York, or that the debt underlying the guarantee is related to any business activity in New York. That the guaranty was *349negotiated by defendant’s New York-based counsel, and that defendant would not be unduly inconvenienced by a New York forum, would not persuade us to retain the action. Concur— Mazzarelli, J.E, Saxe, Marlow, Nardelli and Gonzalez, JJ.